753 N.W.2d 157 (2008)
Marcia DOWNS, f/k/a Marcia Douglas, Personal Representative of the Estate of Natasha Douglas, Deceased, Plaintiff-Appellant,
v.
Marilyn KEEBLER, f/k/a Marilyn S. Morris, Jeffrey W. Wilder, Daniel J. Verburg, Daniel Verburg, M.D., P.C., d/b/a Bay View Obstetrics & Gynecology, and Northern Michigan Hospitals, Inc., d/b/a Northern Michigan Hospital, Defendants-Appellees, and
Debbie Pluim, f/k/a Debra Pluim, Defendant.
Docket No. 132893. COA No. 253611.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the motion for reconsideration of this Court's March 7, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.